Case: 17-50483      Document: 00514495319         Page: 1    Date Filed: 05/31/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                      No. 17-50483
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 31, 2018

CEDRIC CHARLES FIGGS,                                                     Lyle W. Cayce
                                                                               Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-610


Before SMITH, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
        Cedric Charles Figgs, Texas prisoner # 1738858, filed a second 28 U.S.C.
§ 2254 application challenging his 2011 conviction for burglary of a habitation
enhanced by prior felony convictions and resultant life sentence. The district
court       determined   that   the   habeas     application     was     successive             and
unauthorized, and it transferred the matter to this court for further
proceedings. Figgs seeks a certificate of appealability (COA) to appeal the


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50483    Document: 00514495319     Page: 2   Date Filed: 05/31/2018


                                 No. 17-50483

district court’s denial of his Federal Rule of Civil Procedure 60(b)(4) motion
attacking the transfer order.
      In his Rule 60(b)(4) motion, Figgs argued that the district court erred by
finding his application successive without ordering the State to respond and
address his issues. We review de novo a district court’s ruling on a request for
relief under Rule 60(b)(4). Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir.
1998). Not requiring the State to answer Figgs’s second § 2254 application did
not deprive him of notice or the opportunity to be heard to the extent that it
rendered the transfer order void.     See United Student Aid Funds, Inc. v.
Espinosa, 559 U.S. 260, 271 (2010).
      To the extent that Figgs is required to obtain a COA, he has not shown
that reasonable jurists could conclude that the district court erred in denying
the Rule 60(b)(4) motion. See Hernandez v. Thaler, 630 F.3d 420, 428 (5th Cir.
2011). Accordingly, his request for a COA is DENIED. To the extent that he
does not need a COA, the order of the district court is AFFIRMED. Figgs’s
motions for leave to proceed in forma pauperis on appeal and for the
appointment of counsel are also DENIED.




                                       2